Citation Nr: 1328543	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-09 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to May 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In October 2012, the Board remanded the case for further 
development.

Since the requested development has not been completed, 
further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed before the Board can 
adjudicate the claim for service connection for bilateral 
hearing loss.  

In the October 2012 remand, the RO was directed to obtain 
the Veteran's complete VA treatment records from the VA St. 
Louis Health Care System dated prior to April 2006.  VA 
treatment records prior to April 2006 were obtained; 
however, the earliest record is dated March 2005.  The 
Veteran stated in a May 2009 statement that all of the 
medical treatment since discharge from service was from the 
VA medical center in St. Louis.  There was no formal finding 
that earlier VA medical treatment records were unavailable.  
On remand, this deficiency must be addressed.  

The October 2012 remand also directed the RO to obtain 
another VA examination. The July 2009 VA opinion was not 
adequate for adjudicative purposes as it appears that the 
examiner's opinion was based solely on a determination that 
the Veteran had normal hearing at separation.  The Veteran 
was afforded another VA examination in December 2012.  The 
opinion was, again, not adequate as the examiner based the 
opinion that the Veteran's hearing loss was not related to 
service on findings that his hearing was within normal 
limits at separation.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet. App. 155 
(1993).  As such, the claim must be remanded again for an 
adequate opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA 
treatment records from the VA St. Louis 
Health Care System, dated prior to March 
2003.  If those records cannot be 
located, a formal finding of 
unavailability must be issued and 
associated with the claims file. 

2.  After completion of #1, schedule the 
Veteran for a VA audiological 
examination to determine the current 
nature and likely etiology of his 
bilateral hearing loss.  The claims file 
must be made available to the examiner 
for review prior to the examination.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.

Based on the examination and review of 
the record, the examiner should answer 
the following: 

Is it at least as likely as not that the 
current bilateral hearing loss had its 
onset during active service or is 
related to any in-service event, 
disease, or injury, to include the 
Veteran's conceded exposure to acoustic 
trauma during service and his report of 
experiencing hearing loss after such 
exposure.  

A rationale for all opinions expressed 
must be provided.  If the physician 
cannot respond without resorting to 
speculation, he/she should so indicate 
this and explain the reason why an 
opinion would be speculative.  

3.  Then, readjudicate the appeal.  If 
the benefit sought remains denied, 
issue a Supplemental Statement of the 
Case and return the case to the Board.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


